                 Case 2:17-cv-01315-DSC Document 50 Filed 09/03/21 Page 1 of 1




                                       IN THE UNITED STATES DISTRICT COURT
                                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


COMPLAINT OF MURRAY AMERICAN                              Civil Action No. 2:17-cv-01315
RIVER TOWING, INC., as owner of certain
barges, FOR EXONERATION AND
LIMITATION OF LIABILITY


COMPLAINT OF: CAMPBELL                                    Civil Action No. 2:17-cv-01620
TRANSPORTATION COMPANY, INC. for                          Consolidated at 2:17-cv-01315
Exoneration or Limitation of Liability


IN THE MATTER OF COMPLAINT OF                             Civil Action No. 2:18-cv-01445
GULF MATERIALS, LLC                                       Consolidated at: 2:17-cv-01315
For Exoneration or Limitation of Liability



                                                ORDER OF COURT

             AND NOW this 3rd day of September 2021, upon consideration of the Notice of Order

Lifting Stay of Proceedings and Motion to Re-open by Claimant, Tina Vahosky [ECF 49], it is

hereby Ordered that said motion is GRANTED. Accordingly, the Clerk shall administratively

re-open this case. Moreover, the April 11, 2019 Case Management is amended as follows:

             Fact Discovery shall be completed on April 1, 2022.

             Early ADR process shall be completed by April 1, 2022.

             The parties shall submit proposed Expert Discovery and case management deadlines at
             the close of Fact Discovery on April 1, 2022.



                                                           s/ David Stewart Cercone
                                                          David Stewart Cercone
                                                          Senior United States District Judge

cc:       All counsel of record via ECF



{CLIENT FILES/8529/1/PLEAD/00113128.DOCX}
